Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone: 571-272-8790).
Claims Status
Claims 5-7 and 17-18 were previously canceled by applicants. 
Claim 2 has been canceled by current claim amendments.
Claims 1, 3-4, 8-16 and 19-66, as amended are currently pending in the application.
Claims 10, 12-14 and 22-60 remain withdrawn as non-elected invention.
Claim 1 has been currently amended.
Claims 1, 3-4, 8-9, 11, 15-16, 19-21 and 61-66 (elected invention of group I, as currently amended), have been examined on their merits in this action.
new grounds of claim objections/rejections as discussed below for applicants due considerations:
Claim Rejections - 35 USC § 112 – New Grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 3-4, 8-9, 11, 15-16, 19-21 and 61-66 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as currently amended recites the limitations “wherein the one or more voids are surrounded by at least one gas barrier, wherein at least one gas barrier comprises the scaffold material, wherein the gas barrier and scaffold comprise one or more of polyvinyl alcohol (PVOH), ethylene vinyl alcohol (EVOH), polyethylene terephthalate (PET), polycaprolactone (PCL), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid) (PLA), poly(glycolic acid) (PGA).”, which is ambiguous and confusing.  From the recitation, it is unclear if there are additional components that are missing in the claimed list of compounds. There is no conjunction in the recitation for different compounds (such as in the format of  “one or more of A, B, C, or D”, for instance; or in a Markush group format of “selected from the group consisting of A, B, C, and D”) required by the product invention, and it is unclear if there are other compounds that are 
Also, none of the dependent claims clarify this point, and therefore, they are also rejected as being indefinite for the same reasons. Applicants are advised to amend claim 1 appropriately in order to obviate this rejection, as suggested above.
Claim Rejections - 35 USC § 102 - Withdrawn
	In view of current amendments to claim 1, the rejection of claims 1, 3-4, 19-21 and 61-64 under 102(a)(1) as previously made by the examiner over Unger et al (US 2003/0120204 A1; previously cited) has been withdrawn.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103 - Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 3-4, 11, 15-16, 19-21 and 61-64 (as currently amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US 2003/0120204 A1; previously cited).
Claim 1 (as currently amended) is directed to “A scaffold comprising a material having embedded therein one or more microtanks, the one or more microtanks comprising one or more voids having a shape of a microbubble, a microballoon, a microsphere, or a microtube, wherein the one or more voids are surrounded by at least one gas barrier, wherein at least one gas barrier comprises the scaffold material, wherein the gas barrier and scaffold comprise one or more of polyvinyl alcohol (PVOH), ethylene vinyl alcohol (EVOH), polyethylene terephthalate (PET), polycaprolactone (PCL), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid) (PLA), poly(glycolic acid) (PGA).”
See also limitations of the dependent claims 3-4, 11, 15-16, 19-21 and 61-64, as currently presented (and 112-b rejection as discussed above; taken herein as a Markush group).
Unger et al (2003), while teaching oxygen delivery agents and uses thereof (see title, abstract and claims), disclose a composition for oxygen delivery comprising a claims 3 and 4, Unger teaches the clathrate bound vesicles (para. [0027]) are sized to have diameters of from about 2 m to about 100 m (para. [0140]).  Regarding claims 19-21, Unger teaches oxygen delivery agents as a material comprising clathrate bound vesicles (para. [0027]) capable of carrying oxygen in vivo or in vitro (para. [0004] and [0022]).  
Unger also teaches gas filled bilayer vesicles [or microspheres or microbubbles] as said oxygen delivery agents (para. [0008], [0022], Fig. la, and Unger claim 52, for instance). 

    PNG
    media_image1.png
    547
    472
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    587
    570
    media_image2.png
    Greyscale

Regarding claims 61 and 63-64, the bilayer vesicle seen in Fig. la of Unger is a vesicle comprising a core and a shell configuration which comprises multiple gas barriers, i.e. two gas barriers.  Regarding limitations of claim 62, Fig. lc of Unger teaches a vesicle having a core and a shell comprising a single gas barrier.
Although, Unger does not explicitly exemplify the oxygen delivery vesicles or scaffolds comprising polymers as currently recited in instant claim 1, Unger teaches the stabilizing materials that include synthetic polymeric materials comprising polycaprolactone (PCL), 
Regarding claim 11, Unger does not explicitly disclose wherein the at least one gas barrier adapted to release the one or more gases from the volume of the one or more vessels with an outgassing profile having an exponentially decaying release of the one or more gases.  However, Applicant's specification states: Fick's first law of diffusion states that gases will tend to diffuse from regions of higher partial pressures to regions of lower partial pressures. Hence, when initially placed in a hyperbaric chamber, gases will tend to permeate into the microtanks. Upon removal from the hyperbaric chamber, gases will tend to exit the microtanks, i.e., referred to herein as "outgassing." As a gas leaves a microtank, the driving force for subsequent gas release is reduced, typically resulting in an exponentially decaying release profile (para. [0032]-[0033] of the instant specification, US20160114145).
Unger teaches FIGS. 1A and 1C show cross-sections of hypothetical vesicles, where the spherical structure is stabilized on the inside by the partial pressures of the constituent gases as well as by the physical and chemical nature of the vesicle shell. On the outside, hydrostatic pressure and surface tension exert forces tending to cause the vesicle to collapse. The size of the 
 Thus, given the disclosure from Unger, it would be obvious to one of ordinary skill in the art (prior to the effective filing date of the claimed invention) that the vesicles as taught by Unger modify the release of the gases within. Therefore, one of ordinary skill in the art would have recognized that fact that the stabilizing compounds and vesicles taught by Unger would also demonstrate an exponentially decaying release of the one or more gases, as instantly claimed.
Regarding claims 15 and 16, Unger does not explicitly disclose the scaffold “further comprising one or more-molecules capable of permeating the volume of the one or more vessels and modifying a gas freeing reaction contained therein to provide an outgassing profile having a modified release kinetics” as in instant claim 15; and “wherein the one or more molecules comprise water, and wherein the gas freeing reaction comprises a hydrolyzation reaction” as in instant claim 16.
capable of the function recited in the claims, and therefore, it would have been obvious to one of ordinary skill in the art that Unger teaches a material that further comprises one or more molecules that is capable of modifying gas release kinetics from the scaffold, such as water molecules. Thus, the invention as claimed fails to distinguish itself over the detailed teachings and/or suggestions from the cited prior art of Unger et al, as discussed above.
2.	Claims 8, 9, 65 and 66 (as currently amended/presented) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US 2003/0120204 A1; previously cited), as applied to claims 1, 3-4, 11, 15-16, 19-21 and 61-64 above, in view of Oh et al. (2009; previously cited).
The detailed teachings and/or suggestions from the cited prior art of Unger et al, have been discussed above, and are further relied upon in the same manner hereinafter.
However, Unger does not explicitly disclose and/or exemplify oxygen delivery scaffold that further comprises “a solid capable of decomposing in the parent gas” such as comprising “calcium peroxide” (CPO; instant claims 8-9), biodegradable fibers (instant claim 65), and/or a hydrogel phase (instant claim 66), as recited in the instant claims.
Oh et al (2009), while disclosing oxygen generating scaffolds for enhancing engineered tissue survival (see title, abstract and introduction on page 757, in particular), teaches calcium 
Thus, given the disclosure from Oh et al, as discussed above, it would have been obvious to one of ordinary skill in the art to modify the vesicle/scaffold material of Unger to further 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 11, 12, 15, 16, and 19-21 (as currently presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4, 5, 7 and 8 of copending Application No. 15/011,990 (filed as a CIP of the instant application by same inventors and assignee; taken as reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the co-pending application ‘990 is also directed to a product in the form of “An implantable medical device comprising one or more gases dissolved in one or more materials, wherein the one or more materials have embedded therein one or more microtanks for delivering the one or more gases in a controlled and sustained manner via outgassing, the one or more microtanks comprising one or more vessels having a volume defined by a microbubble, a microballoon, a microsphere, or a microtube, or a void created therefrom, wherein the one or more vessels comprise at least one gas barrier, and wherein the volume of the one or more vessels is capable of being loaded with the one or more gases at the atmospheric or a hyperbaric pressure and subsequently releasing the one or more gases in a controlled and sustained manner, wherein the one or more gases are selected from the group consisting of oxygen, nitric oxide, carbon monoxide, carbon dioxide, hydrogen, hydrogen sulfide, ozone, xenon, ethylene, a sulfite, and combinations thereof”; wherein dependent claim 5 recites common polymeric materials, and oxygen as “one or more gases” (dependent claim 6), and further comprising “one or more additional components” (claim 8) that could be water as presented in instant claims 15-16.  Conflicting claims differ in that it recites “an implantable device” in the preamble, which would have been fully contemplated and obvious to an artisan of ordinary skill in the art given that “a scaffold” comprising the same structural elements and same functionalities would be suitable for various tissue engineering applications, and/or as an implant device or graft material.   The scope of the two sets of conflicting claims appear to be coextensive as variants of each other. Therefore, an ODP rejection over conflicting claims of the co-pending CIP application ‘990 is still deemed proper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Response to Applicant’s Arguments
Applicant's arguments filed on 04/02/2012 (see remarks regarding prior art rejections over claims of record; pages 12-14, in particular) have been fully considered but they are not persuasive for the reasons already provided in the previous office action (see FINAL rejection dated 10/02/2020, section “Response to Arguments”), and at least for the following reasons of record:
Applicants appear to argue that “Unger neither teaches nor suggests a scaffold” as currently recited in amended claim 1 (see remarks, page 13 under 103), which is duly noted and considered.  However, as also noted earlier in the final rejection of record, the cited prior art of Unger teaches a composition for oxygen delivery comprising a stabilizing material having a vesicular form (para. [0004]). Unger also teaches vesicles as clathrate bound vesicles (para. [0027]). Unger defines a "clathrate" as referring to a solid, semi-porous or porous particle which may be associated with vesicles. In a preferred form, the clathrates may form a cage-like structure [scaffold] containing cavities which comprise one or more vesicles bound to the clathrate, if desired. Unger discloses that a stabilizing material may, if desired, be associated with the clathrate to promote the association of the vesicle with the clathrate (para. [0031]). Unger teaches the stabilizing material such as synthetic polymers including, polycaprolactone (PCL) (para. [0071]) [see PCL scaffolds in para. [0014] of Applicant's specification and throughout]. Also, in paragraph [0036], Unger teaches that these stabilizing compounds or materials form or stabilize vesicles to prevent the escape of gases from the vesicles until release is desired. Unger teaches that the gases may be completely entrapped [or embedded within] in the material until release is desired. Unger teaches the composition as a dispersion (para. [0036]) and defines a dispersion as a finely divided mixture of two or more phases (solid, liquid or gas) which can 
The argument regarding the cited prior art of Oh et al that “Oh does not teach that the calcium peroxide particles occupy pores, e.g., a vessel or a void, in the PLGA scaffold. For example, on page 758, second column, section 3.1, Oh discloses that the addition of calcium peroxide particles to the PLGA scaffold did not appear to affect the pore size and porosity of the scaffold. Further, on page 750, first column, first full paragraph, Oh describes that the calcium peroxide particles remain trapped in the PLGA polymer and not in the pores” (see remarks, page 14), is also duly noted and fully considered.  However, it is noted to applicants that instant claim 1, as currently amended (and dependent claims 8-9, in particular) only require limitations of “The scaffold of claim 1, further comprising a parent gas, a liquid, or a solid capable of decomposing in the parent gas” (claim 8), “wherein the parent gas comprises oxygen and wherein the solid comprises calcium peroxide” (claim 9), which does not appear to require specific spatial distribution of the solid calcium peroxide (i.e. an oxygen generating agent) limited to “voids” or for that matter within pores per se. The fact that the incorporation of calcium peroxide does not affect the pore size of the 3-D scaffold disclosed by Oh et al, in fact does not in any way negate or teach away from the invention as claimed because the size of the pores disclosed by Oh et al are in the range of 300-500 microns, which would be expected (by an artisan of ordinary skill in the art) to be sufficiently larger than the calcium peroxide being incorporated within the scaffold (and that does not exclude distribution within pores; see Fig.1 SEM images without and with 5 
In addition the argument that “Oh further describes taking steps to minimize the amount of atmospheric oxygen that could diffuse into the scaffold from an external source. This approach is exactly opposite to the subject matter disclosed and claimed in the subject application, which is to load the material, for example, with oxygen in a hyperbaric chamber” (see remarks, page 14), is also noted and considered.  However, it is not found to be persuasive because Oh et al was used to demonstrate the embodiment of the oxygen delivery scaffold recited in instant claims 8-9, which requires solid calcium peroxide as a source of “a parent gas” per se (i.e. not requiring a “hyperbaric” loading of oxygen in a chamber, as argued by applicants), and therefore the disclosure of Oh et al is still deemed pertinent as relied upon in the 103a rejection of record, discussed above. The rejection of amended claims under 103(a), as specifically discussed above, is still deemed proper and is therefore made/maintained.
Applicants are advised to amend claim 1 in order to point out the novelty of the invention in terms of structural features that distinguish itself over the combined teachings and/or suggestions from the cited prior art of record (albeit without introducing a new matter situation).
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657